Citation Nr: 0804831	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 
29, 2004, for a grant of service connection for hearing loss, 
evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than September 
29, 2004, for a grant of service connection for tinnitus, 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1948.  He also had periods of active duty for training 
(ACDUTRA) with the Navy Reserves.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  The Board notes that after a notice of 
disagreement was filed regarding the effective dates assigned 
in the February 2005 rating decision, the RO issued a rating 
decision in September 2005 concerning only the effective date 
issues.  As a timely appeal was perfected regarding the 
earlier rating decision, dated in February 2005, the Board 
finds this rating decision is currently on appeal.

In June 2007, the appellant testified during a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 

After the hearing just noted, the Board notes that additional 
evidence was received at the RO in August 2007 from the 
veteran.  A statement waiving initial RO consideration of 
this new evidence is not associated with the claims folder.  
The Board cannot consider additional pertinent evidence 
without first referring the evidence to the agency of 
original jurisdiction for review.  38 C.F.R. § 20.1304(c) 
(2007).  The regulation notes, however, that evidence is not 
pertinent "if it does not relate to or have a bearing on the 
appellate issues or issues."  The Board reviewed the 
statement by the veteran and finds that its content is merely 
cumulative of statements of record and it addresses topics 
not pertinent to the appellate issues of entitlement to 
earlier effective dates for hearing loss and tinnitus.  
Therefore, the Board does not find such evidence to be 
pertinent, as that term is defined by 38 C.F.R. § 20.1304(c).  
As the new evidence is not pertinent to the issue on appeal, 
it is not for consideration in adjudicating the claim and 
does not prejudice the veteran.  

The Board also notes the statements made by the veteran in a 
VA Form 21-4138, dated in January 2006, and in the veteran's 
substantive appeal, received in June 2006, do not rise to the 
level of a claim for clear and unmistakable error (CUE) with 
regard to a January 1989 rating decision.  The Board 
acknowledges the veteran's contentions that the RO and the 
audiologist came to a different conclusion in 1989 when 
compared to the February 2005 rating decision that granted 
service connection for hearing loss and tinnitus.  However, 
these contentions cannot serve as a basis for an earlier 
effective date, and do not rise to the level of a claim of 
CUE as the veteran appears to be disagreeing with the 
weighing of the evidence and not alleging an error in a prior 
adjudication through the application of facts or law, which 
were incorrect at the time of their application.


FINDINGS OF FACT

1.  A January 1989 rating decision denied service connection 
for hearing loss, and notice of the denial, with his 
appellate rights, was issued on January 12, 1989.

2.  An appeal of the January 1989 rating decision was not 
completed within one year of issuance of notice thereof.

3.  After the January 1989 rating decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for hearing loss was received on September 
29, 2004, and no prior document may be construed as a 
substantive appeal or an informal claim of entitlement to 
service connection for hearing loss.

4.  On September 29, 2004, the veteran, who was discharged 
from active service in October 1948, filed a claim for 
service connection for tinnitus, and a February 2005 rating 
decision granted service connection for this claim, and 
assigned a 10 percent disability rating, effective September 
29, 2004.  

5.  No document prior to September 29, 2004, may be construed 
as an informal claim of entitlement to service connection for 
tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 29, 
2004 for the award of service connection for hearing loss 
have not been met.  38 U.S.C.A. §§ 5101, 5110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 
3.157, 3.400 (2007).

2.  The criteria for an effective date prior to September 29, 
2004 for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5101, 5110, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

In this case, the veteran is appealing the effective date 
assigned for the grant of service connection for hearing loss 
and tinnitus.  In this regard, because the February 2005 
rating decision granted the veteran's claims of entitlement 
to service connection, such claims are now substantiated.  
His filing of a notice of disagreement as to the effective 
dates assigned in the February 2005 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the effective 
date assignments here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  

In this regard, the April 2006 Statement of the Case, under 
the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant regulations pertaining to 
the assignment of effective dates.  The Board also notes that 
a March 2006 letter from the AOJ to the appellant informed 
him of what the evidence must show to support a claim for an 
earlier effective date and provided him with examples of such 
evidence.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve an earlier 
effective date for the grant of entitlement to service 
connection for hearing loss and tinnitus.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims, to include testimony at 
a Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

The Board will first address the veteran's contention that he 
is entitled to an earlier effective date for the grant of 
service connection for hearing loss.  He contends the 
evidence that was of record at the time of the prior 
adjudication in 1989 established that he had hearing loss so 
the effective date should be the date of his original claim, 
received in August 1988.  (See Transcript "Tr." at 2, 6.)

Historically, the Board notes that in August 1988, the RO 
received the veteran's original claim for service connection 
for hearing loss.  In a January 1989 rating decision, the RO 
denied service connection for hearing loss.  The veteran was 
issued notifice of this decision, with his appellate rights, 
on January 12, 1989.  A timely notice of disagreement (NOD) 
was not filed regarding the January 1989 rating decision.  As 
the veteran did not file a NOD, the January 1989 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002);

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2), (q)(ii), (r).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.  

Since the veteran did not perfect an appeal of the January 
1989 RO decision, it became final and is not subject to 
revision in the absence of CUE in the decision.  38 U.S.C.A. 
§§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for  revision based on 
CUE could result in the assignment of an effective date 
earlier than the date of a final decision).  As noted above, 
allegations sufficient to arise to the level of a claim of 
CUE in the January 1989 rating decision have not been made, 
and that rating decision is a legal bar to an effective date 
prior to the date of the decision.  Hence, the veteran is 
precluded from an effective date in 1988 for hearing loss, as 
he has requested.  

The only question before the Board at this time is whether 
subsequent to the January 1989 rating decision and prior to 
September 29, 2004 the veteran communicated a timely 
substantive appeal, or an intent to reopen his claim seeking 
service connection for hearing loss.  38 C.F.R. § 3.155.  
There is nothing in record to suggest that he did either.  
Nothing in the claims file received during this time period 
may be construed as a substantive appeal or a formal or 
informal claim seeking to reopen the claim of service 
connection for hearing loss.  The veteran does not allege he 
submitted a timely substantive appeal or an earlier 
application to reopen the claim.  Indeed, a review of the 
claims folder shows that no evidence was added to the claims 
folder between the January 12, 1989 notice letter and the 
veteran's claim to reopen, received September 29, 2004.

Regarding the veteran's claim for an earlier effective date 
for the grant of service connection for tinnitus, the Board 
notes that the veteran's contentions are not as clear as 
those regarding hearing loss.  In light of this, the Board 
will construe the veteran's arguments as liberally as 
possible to address theories that could entitle the veteran 
to an earlier effective date for tinnitus.  In this regard, 
the Board further notes that the veteran's active service in 
the military ended in October 1948.  Unfortunately, the 
record does not contain a claim filed by the veteran for 
service connection for tinnitus within one year of his 
discharge from service.  As such, an effective date from the 
day following separation from service is not permitted by the 
applicable regulations.  See 38 C.F.R. § 3.400(b)(2).  
Service connection was subsequently granted for tinnitus by 
the RO in the February 2005 rating decision, with an 
evaluation of 10 percent, effective September 29, 2004, the 
date of receipt of his claim.

The Board will now review the evidence of record to determine 
whether any prior communication submitted by the veteran 
indicates an attempt to apply for service connection for 
tinnitus.  In so finding, the Board notes a statement by the 
veteran and a VA Form 21-526, both received on August 26, 
1988, indicate that the veteran wanted to apply for a hearing 
condition.  A liberal reading of these documents does not 
reveal an intent by the veteran to apply for tinnitus, or 
alternatively, for a ringing in the ears.  The Board further 
notes that the January 1989 rating decision, issued in 
response to the veteran's 1988 claim for a hearing condition, 
does not address the issue of tinnitus.  A review of the 
veteran's audiological examination over decades of service in 
the Reserves does not reveal complaints of or findings for 
tinnitus.  No document submitted prior to September 29, 2004 
indicates intent to pursue a claim of entitlement to service 
connection for tinnitus.  The Board also notes that the first 
post-service evidence of tinnitus is a report of a January 
2005 VA examination.  In this regard, the Board notes a 
private medical record, dated in September 1982 and received 
by VA in November 1988, indicating that the veteran did not 
have tinnitus at that time.  The Board recognizes the 
veteran's statements that his tinnitus existed prior to the 
currently assigned effective date, but it points out there is 
no provision for payment of benefits from an earlier date 
based on a disorder's existence from a date previous to the 
receipt of the claim, unless the claim was filed within one 
year of separation from service.  See 38 C.F.R. § 
3.400(b)(2); see also Brannon v. West, 12 Vet. App. 32, 35 
(1998) (noting that the mere presence of medical evidence of 
a condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).

It is further noted that, under 38 C.F.R. § 3.157, a VA 
report of examination or hospitalization or evidence from a 
private physician or layman will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 
3.157 only apply once a formal claim for compensation or 
pension has been allowed or compensation disallowed because 
the disability is not compensable.  Here, the veteran's 
September 2004 claim was not pre-dated by an adjudication of 
the type cited in 38 C.F.R. § 3.157(b), and, as such, that 
regulation does not afford a basis for finding that a claim, 
be it formal or informal, of entitlement to service 
connection for hearing loss or tinnitus was of record earlier 
than September 29, 2004.  38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993).

In conclusion, the earliest date after the January 1989 
rating decision the veteran expressed an intent to file a 
claim seeking service connection for hearing loss is 
September 29, 2004, which is the presently assigned effective 
date.  Additionally, even if a claim for service connection 
for hearing loss could be found prior to September 29, 2004, 
under the controlling law and regulations (outlined above), 
the award of compensation based on a reopened claim may be no 
earlier than the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  
Thus, the September 29, 2004, date of claim is the 
appropriate effective date here, because even if the date 
that the entitlement arose could be found to precede it, the 
latter of the two dates controls.  38 C.F.R. § 3.400.  With 
regard to an earlier effective date for tinnitus, the 
controlling laws and regulations state that an award of 
disability compensation will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(b)(1)(ii).  Thus again, the September 29, 
2004, date of claim is the appropriate effective date here, 
because even if the date that the entitlement arose could be 
found to precede it, the latter of the two dates controls.  

In sum, the evidence of record provides no basis for an award 
of service connection for hearing loss or tinnitus prior to 
September 29, 2004.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 




ORDER

Entitlement to an effective date earlier than September 29, 
2004 for the grant of service connection for hearing loss is 
denied.

Entitlement to an effective date earlier than September 29, 
2004 for the grant of service connection for tinnitus is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


